DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Patch on 2/9/22
The application has been amended as follows: 
Cancel claims 4-7 and 20-43.

Election/Restrictions
Claims 1-3 and 8-16 are allowable. The restriction requirement between Groups  I-VI, as set forth in the Office action mailed on 3/31/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between Group I and Group IV is fully withdrawn.  Claims 17-19, directed to light emitting materials and devices, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Claim 44 was canceled in the response filed 1/31/22. 
Therefore the 103 rejection of claim 44 as obvious over Zhu is moot.
The 103 rejection of claim 44 as obvious over Loukine is moot.
The 103 rejection of claim 44 as obvious over Han is moot.

Applicant’s arguments, see pages 19-20, filed 1/31/22, with respect to the double patenting rejections have been fully considered and are persuasive.  Proper terminal disclaimers were filed on 1/31/22.  All rejections over claim 44 are moot because the claim has been canceled. 
Therefore, the obviousness double patenting rejection of claims 1-3 and 8-15 as obvious over the claims of 686 has been withdrawn. 
The obviousness double patenting rejection of claim 16 as obvious over the claims of 686 in view of Han has been withdrawn. 
The obviousness double patenting rejection of claims 1-3 and 8-14 as obvious over the claims of 139 has been withdrawn. 
The obviousness double patenting rejection of claims 15 and 16 as obvious over the claims of 139 in view of Han has been withdrawn. 
The obviousness double patenting rejection of claims 1-3 and 8-14 as obvious over the claims of 670 has been withdrawn. 
The obviousness double patenting rejection of claims 15 and 16 as obvious over the claims of 670 in view of Han has been withdrawn. 
The obviousness double patenting rejection of claims 1-3 and 8-14 as obvious over the claims of 685 has been withdrawn. 
The obviousness double patenting rejection of claims 15 and 16 as obvious over the claims of 685 in view of Han has been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 1/31/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US 10988686, US 10642139, US 11137670, and US 11112685 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-3 and 8-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is applicant’s prior invention, US 10988686, and a proper terminal disclaimer was filed on 1/31/22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734